Case 3:18-cv-01397-FLW-LHG Document 167 Filed 08/07/20 Page 1 of 2 PageID: 1016


                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

  ACTELION PHARMACEUTICALS LTD,                          Civil Action No. 18-1397 (FLW)(LHG)

                    Plaintiff,

            v.
                                                                AMENDED PRETRIAL
  ZYDUS PHARMACEUTICALS (USA)                                   SCHEDULING ORDER
  INC., et al.,

                    Defendants.



        THIS MATTER having come before the Honorable Freda L. Wolfson, U.S.C.D.J., and the
undersigned, for a telephonic case management conference on August 6, 2020, pursuant to Fed. R.
Civ. P. 16; Charles Lizza, Esq., of Saul Ewing Arnstein & Lehr LLP, Bruce Wexler and Mark
Sperling, Esqs., of Paul Hastings LLP, and Denise DeFranco, Esq., of Johnson & Johnson, appearing
on behalf of Plaintiff Actelion; Eric Abraham, Esq., of Hill Wallack LLP, and Michael Gaertner,
James Peterka, and Wasim Bliebel, Esqs., of Locke Lord LLP, appearing on behalf of Defendant
Zydus; the Court having set certain deadlines during the conference with the participation of counsel;
and for good cause shown,


       IT IS on this 7th day of August, 2020,


         ORDERED that trial as to all claims will commence before Chief Judge Wolfson on
January 11, 2021, unless otherwise ordered by the Court; trial is tentatively scheduled for six days;
and it is further

       ORDERED that any Motions in Limine shall be filed by no later than November 13, 2020
any oppositions shall be filed by November 20, 2020; and it is further

        ORDERED that the Final Pretrial Conference previously scheduled for September 9, 2020
is adjourned December 9, 2020 at 2:00 p.m.; and it is further

      ORDERED that the attorneys for all parties are further directed to meet together by
agreement, initiated by Plaintiff’s counsel, before the date of the pretrial conference to:

       a.        discuss settlement;

       b.        stipulate to as many facts and issues as possible;

       c.        examine all exhibits and documents proposed to be used at trial;

       d.        complete all other matters which may expedite both the pretrial and
                 trial of the case; and


                                                    1
Case 3:18-cv-01397-FLW-LHG Document 167 Filed 08/07/20 Page 2 of 2 PageID: 1017


       e.     submit the proposed Final Pretrial Order by no later than December
              4, 2020 to the Court.

        ORDERED that appropriate markers shall be affixed to the exhibits at or prior to the time
they are shown to opposing counsel at the meeting of counsel referred to above, and each marker
will bear the number of the exhibit to which it is affixed; and it is further

        ORDERED that at the pretrial conference counsel should be prepared to discuss settlement
of the case. Parties are to be available by telephone.




                                                   LOIS H. GOODMAN
                                                   United States Magistrate Judge




                                               2
